Order filed March 8, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00925-CV
                                   ____________

                        EXTERRA ENERGY, INC., Appellant

                                           V.

                 SHAREWELL ENERGY SERVICES, LP, Appellee


                       On Appeal from the 61st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-32032


                                      ORDER

       Appellant=s brief was due January 26, 2012. No brief or motion for extension of
time has been filed.
       Unless appellant files a brief with the clerk of this court on or before March 26,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).


                                         PER CURIAM